Citation Nr: 0635773	
Decision Date: 11/17/06    Archive Date: 11/28/06

DOCKET NO.  04-26 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to a rating in excess of 10 percent, from October 
28, 2003, for post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1967 to July 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho, which, in pertinent part, granted service 
connection for PTSD, with a 30 percent rating from the date 
of claim until October 27, 2003, and a 10 percent rating from 
October 28, 2003 to the present.  

The veteran has appealed his 10 percent rating only.  In the 
notice of disagreement, the veteran indicated that he felt 
that a 10 percent rating was too low for his PTSD; he did not 
disagree with the 30 percent rating assigned for the time 
period prior to October 28, 2003.  Moreover, in the 
substantive appeal, the veteran again indicated that he was 
appealing the assignment of a 10 percent rating for PTSD.  
Although the veteran could have appealed the 30 percent 
rating, he did not do so.  Since he limited his appeal 
specifically to the time period a 10 percent rating was 
assigned, the Board has recharacterized the issue on appeal.  
Cf. AB v. Brown, 6 Vet.App. 35, 39 (1993) (a claimant may 
limit a claim or appeal to the issue of entitlement to a 
particular disability rating which is less than the maximum 
disability rating allowed by law).  

The Board notes a statement of the case was issued in 
February 2004 concerning the ratings assigned for diabetes 
mellitus.  However, since the substantive appeal received in 
July 2004 specifically identified only the PTSD issue, it 
cannot reasonably be construed as an appeal on the diabetes 
claim.


FINDING OF FACT

The veteran's service-connected PTSD has been manifested by 
depressed mood, anxiety, suspiciousness, chronic sleep 
impairment, recurrent intrusive thoughts and memories, 
significant avoidance, emotional numbing and isolation, and 
increased hypervigilance.  

CONCLUSION OF LAW

On and after October 28, 2003, the criteria for a rating of 
30, and no higher, for PTSD are met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Increased Rating

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  If two disability 
evaluations are potentially applicable, the higher evaluation 
will be assigned to the disability picture that more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Any reasonable doubt regarding the degree of disability 
will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

Since the ratings with respect to the PTSD were initial 
ratings, all of the evidence submitted in support of the 
veteran's claim is to be considered. In initial rating cases, 
separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings. See Fenderson v. West, 12 Vet. App. 119 (1999); 38 
C.F.R. § 4.2.  In fact, this is exactly what the RO did, 
assigning a 30 percent rating, then a 10 percent rating based 
on their conclusion that the medical evidence showed 
improvement in the veteran's condition.  As discussed in more 
detail below, the Board disagrees with the RO's decision to 
stage the ratings, and will apply a consistent rating of 30 
percent.

The veteran's service-connected PTSD is evaluated as 10 
disabling on and after October 28, 2003, under the General 
Rating Formula for Mental Disorders, 38 C.F.R. § 4.130, 
Diagnostic Code 9411.  Ratings are assigned according to the 
manifestation of particular symptoms. However, the use of the 
term "such as" in 38 C.F.R. § 4.130 demonstrates that the 
symptoms after that phrase are not intended to constitute an 
exhaustive list, but rather are to serve as examples of the 
type and degree of the symptoms, or their effects, that would 
justify a particular rating.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).  

Under the provisions for rating psychiatric disorders, a 30 
percent disability rating requires evidence of the following:

Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods 
of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, or recent events).

A 50 percent disability rating requires:

Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining 
effective work and social relationships.

The criteria for a 70 percent rating are:

Occupational and social impairment, with deficiencies 
in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; 
near- continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting; inability to establish and maintain 
effective relationships.) 

The criteria for a 100 percent rating are:

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of daily 
living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory 
loss for names of close relatives, own occupation, or 
own name.

38 C.F.R. § 4.130, Diagnostic Code 9411.  

The Board notes that the evidence considered in determining 
the level of impairment under 38 C.F.R. § 4.130 is not 
restricted to the symptoms provided in the diagnostic code.  
Instead, the VA must consider all symptoms of a claimant's 
condition that affect the level of occupational and social 
impairment, including (if applicable) those identified in the 
DSM-IV (American Psychiatric Association: Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994)).  See 
Mauerhan, supra.  Within the DSM-IV, Global Assessment 
Functioning (GAF) scores are a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996).  While not 
determinative, a GAF score is highly probative as it relates 
directly to the veteran's level of impairment of social and 
industrial adaptability, as contemplated by the rating 
criteria for mental disorders.  See Massey v. Brown, 7 Vet. 
App. 204, 207 (1994).  

The majority of the evidence pertaining to the claim comes 
from the five months prior to October 28, 2003.  This 
evidence is useful in establishing whether the veteran's 
symptoms have improved or worsened.  At his initial VA 
treatment, the veteran received a GAF of 44.  Treatment notes 
from Ms. Galvin dated in April 2003 show GAF scores of 50 and 
54.  During June 2003 inpatient PTSD treatment at the Seattle 
VA Medical Center, the veteran received an intake GAF of 33 
and a discharge GAF of 41.  The veteran's counselor, Ms. 
Galvin, assigned a GAF of 52 in July 2003.  The veteran saw 
two private psychologists in August 2003.  The first, Dr. 
Gardner, assigned a GAF of 55.  Dr. Phillips described very 
similar symptoms as Dr. Gardner and assigned a GAF of 50-55.  
The veteran saw Ms. Galvin in early October 2003, and she 
assigned a GAF of 48.  The veteran then had an official VA 
compensation and pension examination approximately three 
weeks later in October 2003, and the examiner assigned a GAF 
of 65-70.  In March 2004, the veteran had another session 
with Ms. Galvin.  There, he was assigned a GAF of 60.  

According to DSM-IV, a score of 61-70 illustrates "[s]ome 
mild symptoms (e.g., depressed mood and mild insomnia) OR 
some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, has some 
meaningful interpersonal relationships."  Id.  A score of 
51-60 represents "[m]oderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR moderate 
difficulty in social, occupational, or school functioning, 
(e.g., few friends, conflicts with peers or co-workers)."  
Id.  A score of 41-50 illustrates "[s]erious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job)."  Id.  A score of 31-40 represents "[s]ome 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) OR major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school)."  Id.  The GAF scores tend to 
indicate that the veteran had "serious" symptoms before and 
during his June 2003 inpatient treatment, but afterward 
stabilized at the "moderate" level of functioning from July 
2003 to March 2004, with the exception being the October 2003 
VA examination.  


A GAF score is, of course, just one part of the medical 
evidence to be considered, but it is not dispositive.  The 
same is true of any physician's statement as to the severity 
of a condition.  It remains the Board's responsibility to 
evaluate the probative value of any doctor's opinion in light 
of all the evidence of record.  

After a careful review of the record and for reasons and 
bases expressed immediately below, the Board finds that the 
veteran's demonstrated PTSD symptomatology warrants an 
increased rating of 30 percent from October 28, 2003 onward.  

In his initial VA evaluation in March 2003, the examiner, Ms. 
Galvin, described the veteran as neatly dressed, with 
excellent grooming.  He was oriented to the examination.  His 
speech was "hesitant, reluctant."  The veteran had 
difficulty articulating thoughts, identifying feelings.  She 
found no evidence of psychosis or delusions.  The veteran's 
memory was good with an adequate fund of knowledge.  The 
veteran was depressed and hypervigilant with a flat affect.  
He denied current suicidal intent, though he had occasional 
suicidal ideation.  Ms. Galvin started the veteran on 
medication.  

The veteran began participating in a PTSD support group with 
other veterans under Ms. Galvin's supervision.  He attended 
through April and May 2003.  At a May 2003 session, Ms. 
Galvin noted that the veteran's symptoms had improved since 
beginning medication.  She found the veteran to have good 
judgment and insight.  His memory and concentration were 
fair.  

From June 4 to June 20, 2003, the veteran was enrolled in an 
inpatient PTSD treatment program at the Seattle VA Medical 
Center.  The treatment notes and discharge summary of the 
veteran's stay at the Seattle VAMC contain a quite extensive 
account of the veteran's symptoms and the Board will 
highlight the relevant portions here.  At enrollment, the 
veteran was found to have "the full range of PTSD" 
symptoms.  The veteran reported recurrent intrusive thoughts 
and memories, nightmares, significant avoidance, emotional 
numbing and isolation, and increased hypervigilance.  He had 
a history of violent behavior, seeking out bar fights, and of 
substance abuse, mostly alcohol.  The violent behaviors 
appear not to be of a recent nature.  Of particular note are 
a variety of behaviors that the veteran displays at home.  
The veteran reportedly keeps a loaded weapon in every room of 
the house, has fenced in part of the property and checks all 
the locks in the house twice prior to sleeping.  He also 
keeps a loaded weapon on his person whenever he goes out of 
the house, though he had no history of using the weapon.  The 
veteran and his wife had moved, apparently in 2000.  The 
veteran reported having completely fenced in the prior house 
and had difficulty adjusting to the move, to the point of not 
having finished unpacking after three years.  

The veteran saw two private psychologists in August 2003.  
The first, Dr. Gardner, indicated that the veteran kept a gun 
by his bedside, checks the doors of his house two or three 
times a night.  He also mentioned the veteran sometimes walks 
around the outside of the house.  The veteran reported not 
having active suicidal ideation since his inpatient treatment 
in Seattle, but did report some thoughts that death would be 
easier.  The veteran reported panic attacks and anger and 
irritability out of proportion to the situation.  Dr. Gardner 
described the veteran as able to "continue to function 
vocationally and in his marriage, despite significant 
subjective stress."  The second psychologist, Dr. Phillips, 
stated that the veteran "is a quiet and withdrawn man and he 
often does not [verbalize] his symptoms."  Dr. Phillips 
described very similar symptoms as Dr. Gardner.  

In early October 2003, the veteran returned for a session 
with Ms. Galvin.  He reported being suicidal two weeks 
earlier.

The veteran was then sent for VA examination in late October 
2003.  The examiner found that, at the time of examination, 
"the veteran minimally met [the] diagnostic criteria for 
[PTSD] resulting from combat experiences in Vietnam.  [The 
veteran] may have had more severe symptoms at the time of his 
treatment in Seattle, but he appears to have managed these 
well."  Specifically, the examiner found the veteran to be 
alert and oriented, with clear speech, intact memory, goal 
directed, and euthymic.  The veteran denied suicidal or 
homicidal thoughts, and there was no indication of psychosis.  
The veteran again reported the weapon and locking doors 
issues outlined above.  He denied irritability and anger.  
The veteran did report that he had recently lost his job of 
37 years due to physical disabilities.  

Following the October 2003 examination, the veteran continued 
to attend PTSD support groups.  His December 2003 progress 
note indicate that he interacted well with other veterans, 
and "appear[ed] to be making good progress."  The veteran 
mentioned that he cares for cattle and recently handled the 
birth of several calves.  

Finally, there is the statement of the veteran's wife, 
received by the RO in January 2004.  His wife is, 
incidentally, a social worker, so her observations are 
competent and are considered credible as long as they are in 
accord with the rest of the evidence.  The veteran's wife 
indicates that, contrary to the October 2003 VA examination 
report, the veteran's symptoms, in particular his depression 
and sense of worthlessness, had not actually mitigated.  The 
staff at the veteran's inpatient treatment in Seattle asked 
him to remove or lock up his weapons; he did not.  The number 
of weapons is greater than the veteran reported; his wife 
indicated that there is one in every room of the house.  The 
veteran continues to have chronic nightmares that cause him 
to thrash violently in his sleep and leave him exhausted.  
The veteran is depressed and makes repeated comments 
regarding his sense of worthlessness.  The veteran is 
uncomfortable around more than a few people.  He frequently 
disappears during the day.  The veteran shot a favorite dog 
on little provocation.  The veteran's wife believes this to 
be a prelude to suicide.  Contrary to the veteran's report 
above, his wife indicated that he lost his job of 37 years 
over issues related to PTSD, not physical disabilities.  The 
veteran has taken up cattle tending and does not interact 
with anyone.  Finally, for reasons not entirely clear from 
the record, the veteran's wife reports that he does not 
drive.  

In March 2004, the veteran had another session with Ms. 
Galvin.  Ms. Galvin indicated mostly adequate functioning, 
with euthymic mood, good judgment and insight, with no 
suicidal or homicidal ideation, and no hallucinations or 
delusions.  The veteran's GAF score was borderline between 
"moderate" and "mild" impairment.  The treatment note 
indicates that the veteran agreed to a second inpatient PTSD 
program.  This would indicate more than "mild" impairment.  


The Board notes that the veteran consistently displays good 
insight and judgment, without evidence of any sort of thought 
disorder or delusion.  The veteran presents himself well-
groomed and neat.  There is no indication that his behavior 
in individual and group counseling sessions is inappropriate.  
The evidence of record documenting the veteran's interaction 
with others has no reference to aberrant behavior, impaired 
impulse control or violent episodes.  

The Board is not persuaded by the high level of functioning 
presented in the October 2003 VA examination.  That is, in 
fact, the only GAF score represented showing such a level of 
functioning.  On the contrary, just three weeks earlier, the 
veteran sought treatment for suicidal thoughts.  The examiner 
indicated that the veteran's unusual behavior reported at the 
Seattle inpatient treatment (carrying weapons, checking 
locks, walking the perimeter, etc.) continued throughout this 
period.  The veteran's isolation, depression and sense of 
worthlessness have not mitigated.  There is also some 
indication on the record that the veteran underreports his 
symptoms.  His treatment notes state that he has difficulty 
with new people and requires time to become accustomed to 
them, but the VA examiner had only one session with the 
veteran.  The Board finds this believable that the veteran 
may have underreported his symptoms.  There is disagreement 
as to the reason that the veteran lost his job.  The veteran 
claimed that he lost his job as a mechanic due to physical 
disabilities that were a side effect of diabetes.  His wife 
disagreed in her statement.  Long before the veteran lost his 
job, he reported that he worked in a more isolated area of 
the garage and had had irritable interactions with customers.  
Given that the veteran has since tended cattle, the Board has 
difficulty accepting that his physical disabilities were so 
great as to require his retirement.  The Board is satisfied 
that the veteran's PTSD symptomatology is greater than 
"mild," as evaluated by the VA examiner.  

Of the criteria for a 30 percent rating, the veteran shows 
depressed mood, anxiety, suspiciousness, chronic sleep 
impairment, recurrent intrusive thoughts and memories, 
significant avoidance, emotional numbing and isolation, and 
increased hypervigilance.  The veteran continues to perform 
daily living activities, personal care, maintenance around 
the house, and attends group counseling sessions on a regular 
basis.  The veteran has committed to another inpatient 
treatment program; though his counselor, Ms. Galvin, did not 
indicate a serious deficit in the veteran's functioning.  The 
veteran's GAF scores indicate a "moderate" level of 
symptomatology.  

The veteran's symptomatology also does not meet the criteria 
for a 50 percent rating.  The veteran is quite clearly 
depressed and occasionally has a flattened affect as a 
result.  There is no report of panic attacks, though the 
veteran is highly suspicious.  There is no indication that 
the veteran has difficulty in understanding complex commands 
or has impairment of short- and long-term memory.  As noted 
above, the veteran's judgment and thought processes are not 
impaired.  His progress notes from his counseling sessions, 
both group and individual, indicate that he exhibits 
reluctance and hesitance in establishing social 
relationships, but once established, the relationships are 
well maintained.  In short, only one symptom of the 50 
percent criteria is present, which is not enough to outweigh 
the evidence for a 30 percent rating. 

For the criteria for a 70 or 100 percent rating, the Board 
can find little support.  There is no indication that the 
veteran has delusions, hallucinations, grossly inappropriate 
behavior, intermittent ability to perform activities of daily 
living, memory loss or disorientation.  His thought processes 
are invariable assessed as logical, with good insight and 
judgment.  His speech is not illogical, obscure, or 
irrelevant.  There is no indication of obsessional rituals.  
The veteran did report a history of violent episodes, but the 
only violent episode present in the assessments of his 
current functioning relates to the shooting of a dog.  While 
the Board is concerned, there is no additional support for a 
finding that the veteran consistently or even occasionally 
has violent episodes.  The veteran also continuously denies 
suicidal thoughts and any preoccupation with violence in his 
treatment notes, although the Board concedes that he is 
depressed, which is part of several ratings criteria.  The 
criteria for a 70 or 100 percent rating are not met.  

The Board finds that preponderance of the evidences shows 
that the veteran's PTSD has been manifested by depressed 
mood, anxiety, suspiciousness, chronic sleep impairment, 
recurrent intrusive thoughts and memories, significant 
avoidance, emotional numbing and isolation, and increased 
hypervigilance.  The veteran's PTSD symptoms reduce his 
productivity and reliability by a level of impairment 
considered moderate.  The symptoms most closely approximate 
the criteria for a 30 percent rating than any other rating 
level.  No staged ratings are appropriate.  Therefore, the 
Board finds that a rating of 30 percent for PTSD is 
warranted, but no higher.  

II.  Veterans Claims Assistance Act

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  

Prior to initial adjudication of the veteran's claim, a 
letter dated in April 2003 fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio, at 187.  The veteran was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claim.  The April 2003 letter informed him 
that additional information or evidence was needed to support 
his claim, and asked him to send the information or evidence 
to VA.  See Pelegrini II, at 120-121.  The U.S. Court of 
Appeals for Veterans Claims (Court) recently held that "the 
statutory scheme contemplates that once a decision awarding 
service connection, a disability rating, and an effective 
date has been made, § 5103(a) notice has served its purpose, 
and its application is no longer required because the claim 
has already been substantiated."  Dingess v. Nicholson, 19 
Vet. App. 473, 490 (2006).  In this case, the veteran's claim 
was granted, a disability rating and effective date assigned, 
in a November 2003 decision of the RO.  VA's duty to notify 
under 38 U.S.C.A. § 5103(a) is discharged.  See Sutton v. 
Nicholson, No 01-1332 (U.S. Vet. App. September 20, 2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claim.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2006).

The RO provided the veteran an appropriate VA examination in 
October 2003.  There is no objective evidence indicating that 
there has been a material change in the severity of the 
veteran's PTSD since he was last examined.  The veteran 
contends that this examination did not fully account for his 
PTSD symptoms; he has not contended that his PTSD has 
worsened since the October 2003 examination.  The veteran has 
not reported receiving any recent treatment specifically for 
this condition (other than at VA, which records are in the 
file), and there are no records suggesting an increase in 
disability has occurred as compared to the prior VA 
examination findings and treatment records.  The duty to 
assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate VA 
examination was conducted.  VAOPGCPREC 11-95.  There is no 
requirement for a remand for a new examination when the Board 
concludes, as it does in this case, that the preponderance of 
the evidence is against the VA examiner's findings.  The 
Board concludes that the medical evidence of record is 
sufficiently adequate for a decision favorable to the 
claimant.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).


ORDER

Entitlement to a rating of 30 percent, but no higher, for 
post traumatic stress disorder is granted, subject to the 
laws and regulations governing payment of monetary benefits.




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


